SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September, 2014 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X REPORT: SP-0190/14-01 REFERENCE DATE: July 31 st , 2014 APPLICANT: AMBEV S.A. , hereinafter called AMBEV S.A. Reporting Corporation with head office located at Rua Dr. Renato Paes de Barros, 1,017, Corp. Park Building, 3 rd floor, Itaim Bibi, in the City and State of São Paulo, registered with the Brazilian Taxpayers’ Registry (CNPJ) under No. 07.526.557/0001-00. OBJECT: LONDRINA BEBIDAS LTDA. , hereinafter called LONDRINA BEBIDAS. Limited liability company, with head office located at Rod. Presidente Dutra, S/N, Km 237, Centro, in the City of Piraí, State of Rio de Janeiro, registered with the Brazilian Taxpayers’ Registry (CNPJ) under No. 02.125.403/0001-92. PURPOSE: Calculation of the net equity of LONDRINA BEBIDAS , at book value, for the purposes of the merger of LONDRINA BEBIDAS with and into AMBEV S.A. , pursuant to sections 226 and 227 of Law No. 6,404/76 (“Brazilian Corporation Law”). Report SP -0190/14-01 1 TABLE OF CONTENTS 1. INTRODUCTION 3 2. PRINCIPLES AND QUALIFICATIONS 4 3. LIABILITY LIMITATIONS 5 4. APPRAISAL METHODOLOGY 6 5. APPRAISAL OF NET EQUITY OF LONDRINA BEBIDAS 7 6. CONCLUSION 8 7. LIST OF EXHIBITS 9 Report SP -0190/14-01 2 1. INTRODUCTION APSIS CONSULTORIA E AVALIAÇÕES LTDA., hereinafter called APSIS, with its head office located at Rua da Assembleia, 35, 12 nd floor, in the City and State of Rio de Janeiro, registered with the Brazilian Taxpayers’ Registry (CNPJ) under No. 08.681.365/0001-30 was retained to determine net equity of LONDRINA BEBIDAS, at book value, for the purpose of its merging with and into AMBEV S.A., pursuant to sections 226 and 227 of Brazilian Corporation Law. In order to prepare this report, we have used data and information provided by third parties, i.e., documents and verbal interviews with AMBEV S.A. Estimates used in this process are based on the following documents and information, among others: § Financial statements of LONDRINA BEBIDAS, as of December 31 st , 2013, properly audited by PriceWaterhouse Coopers Auditores Independentes (Exhibit 1); § Balance sheet of LONDRINA BEBIDAS, as of December 31 st , 2013 (Exhibit 1); § Balance sheet of LONDRINA BEBIDAS, as of July 31 st , 2014 (Exhibit 1); and § List of lands and buildings (Exhibit 2). APSIS has recently prepared appraisal reports for publicly-held companies, for several purposes: § AMÉRICA LATINA LOGÍSTICA DO BRASIL S/A § BANCO PACTUAL S/A § CIMENTO MAUÁ S/A § ESTA - EMPRESA SANEADORA TERRITORIAL AGRÍCOLA S/A § ESTÁCIO PARTICIPAÇÕES S/A § GERDAU S/A § HOTÉIS OTHON S/A § L.R. CIA. BRAS. PRODS. HIGIENE E TOUCADOR S/A § LIGHT SERVIÇOS DE ELETRICIDADE S/A § LOJAS AMERICANAS S/A § MPX ENERGIA S/A § PETRÓLEO BRASILEIRO S/A – PETROBRAS § REPSOL YPF BRASIL S/A § TAM TRANSPORTES AÉREOS MERIDIONAL S/A § ULTRAPAR PARTICIPAÇÕES S/A The APSIS team responsible for preparing such report comprises the following professionals: § ANA CRISTINA FRANÇA DE SOUZA Vice-president (CREA/RJ 1991103043) § ANTONIO LUIZ FEIJÓ NICOLAU Director § EDUARDO DE CASTRO ROSSI Director (CREA/SP 5062320397) § EDUARDO PAIVA Project supervisor § LUIZ PAULO CESAR SILVEIRA Vice-president (CREA/RJ 1989100165 and CRC/RJ-118263/P-0) § MARCIA APARECIDA DE LUCCA CALMON Technical director (CRC/SP-143169/O-4) § MÁRCIA MOREIRA FRAZÃO DA SILVA Director (CRC/RJ-106548/O-3) § RENATA POZZATO CARNEIRO MONTEIRO President § SERGIO FREITAS DE SOUZA Vice-president (CORECON/RJ 23521-0) Report SP -0190/14-01 3 2. PRINCIPLES AND QUALIFICATIONS The following information is important and must be read carefully. The Report complies with the fundamental principles described below: § The consultants do not have any direct or indirect interests in the companies involved, in their respective controlling shareholders or in the transaction, nor are there any other relevant circumstances which may characterize a conflict of interests, actual or potential, with the companies involved, their respective controlling shareholders, or regarding the minority shareholders, or the transaction itself. § APSIS’ professional fees are not in any way whatsoever subject to the conclusions of this Report. § To the best of the consultants’ knowledge and credit, the analyses, opinions, and conclusions expressed in this report are based on data, diligence, research and surveys that are true and correct. § For purposes of this report, it was assumed that the information received from third parties is correct; the sources of such information are stated in this Report. § This report presents all the limiting conditions, if applicable, imposed by the adopted methodologies, which may affect the analyses, opinions and conclusions comprised herein. § This report was prepared by APSIS and no one other than the consultants themselves prepared the analyses and respective conclusions. § APSIS assumes full liability on the appraised matter, including implicit appraisals, for the exercise of its honorable duties, primarily established in the appropriate laws, codes or regulations. § This Report complies with the specifications and criteria established by the USPAP (Uniform Standards of Professional Appraisal Practice) and the International Valuation Standards Council (IVSC), in addition to the requirements imposed by various agencies and regulations, such as the Brazilian Accounting Practice Committee (CPC), the Ministry of Treasury, Brazilian Central Bank, Banco do Brasil, CVM (Brazilian Securities Commission), SUSEP (Brazilian Insurance Commission), Income Tax Regulations (RIR), Brazilian Committee of Business Appraisers (CBAN) etc. § The controlling shareholders and managers of the companies involved did not direct, restrict, hinder or engage in any acts which have or may have compromised access to, use, or knowledge of information, assets, documents, or work methods applicable to the quality of the respective conclusions contained herein. Report SP -0190/14-01 4 3. LIABILITY LIMITATIONS § In order to prepare this Report, APSIS used historic data and information, audited by third-parties or unaudited, provided in writing by the management of LONDRINA BEBIDAS and AMBEV S.A., or obtained from the mentioned sources. As such, APSIS assumed that the data and information obtained for this Report are true and Apsis does not have any liability with respect to their veracity. § The scope of this Report did not include auditing financial statements or revising the work performed by auditors. Therefore, APSIS is not issuing an opinion on the financial statements of LONDRINA BEBIDAS. § We are not liable for eventual losses to AMBEV S.A., its subsidiaries, shareholders, officers, creditors or other parties as a result of the use of data and information provided by the companies and contained herein. § Our work was developed solely for use by AMBEV S.A., its shareholders and any other entities or persons involved in the transaction. Report SP -0190/14-01 5 4. APPRAISAL METHODOLOGY Analysis of the previously mentioned supporting document, aiming at verifying whether bookkeeping was accurately conducted and in compliance with the legal, regulatory, normative and statutory disposals which govern the matter, according to the “Generally Accepted Accounting Principles and Conventions in Brazil”. We examined the accounting books of LONDRINA BEBIDAS, as well as all other documents required to prepare this report, which was prepared based on LONDRINA BEBIDAS’ balance sheet as of December 31 st , 2013 and July 31 st
